


AGREEMENT AND PLAN OF MERGER OF CHAMA TECHNOLOGAES INC.

WITH AND INTO HIGH PLAINS GAS, INC.  


THIS AGREEMENT AND PLAN OF MERGER is made and entered into as of the 1st day of
April, 2013, by and between Chama Technologaes Inc. (“Chama”), a corporation
organized and existing under the laws of the State of Nevada (Chama being
hereinafter sometimes referred to as the “Merging Corporation”) and High Plains
Gas, Inc. (“High Plains”), a corporation organized and existing under the laws
of the State of Nevada (High Plains being hereinafter sometimes referred to as
the “Surviving Corporation”), said two corporations being hereinafter sometimes
referred to collectively as the “Constituent Corporations”;
     

WHEREAS, the Board of Directors and Shareholders of each of the Constituent
Corporations deem it advisable and in the best interests of the Constituent
Corporations that Chama be merged with and into High Plains, with High Plains
being the Surviving Corporation, under and pursuant to the laws of the State of
Nevada and on the terms and conditions set forth herein;
     

NOW THEREFORE, the parties hereto agree as follows:
     

ARTICLE I
 MERGER


1.1

Chama shall be merged with and into High Plains in accordance with the laws of
the States of Nevada and Nevada. The separate corporate existence of Chama shall
thereby cease, and High Plains shall be the Surviving Corporation. It is the
intent of the parties that the merger described herein qualify as a merger as
defined by Section 368(a)(1)(A) of the Internal Revenue Code of 1986, as amended
(the “Code”) so that any shares of High Plains common stock received by the
shareholders of Chama, shall be received income tax-free under Code Section 354
and the Treasury Regulations issued thereunder.
    

1.2

The name which the Surviving Corporation is to have after the merger shall be
“High Plains Gas, Inc.”
     

1.3

On the Closing Date (as defined in Section 2.1 below), the separate existence of
the Merging Corporation shall cease. Except as herein otherwise specifically set
forth, from and after the Closing Date the Surviving Corporation shall possess
all of the rights, privileges, immunities and franchises, to the extent
consistent with its Articles of Incorporation, of the Constituent Corporations.
All the rights, privileges, powers and franchises of the Merging Corporation, of
a public as well as of a private nature, and all property, real, personal and
mixed of the Merging Corporation, and all debts due on whatever account to it,
including all choses in action and all and every other interest of or belonging
to it, shall be taken by and deemed to be transferred to and vested in the
Surviving Corporation without further act or deed; and all such property,
rights, privileges, immunities and franchises, of a public as well as of a
private nature, and all and every other interest of the Merging Corporation
shall be thereafter as effectually the property of the Surviving Corporation as
they were of the Merging Corporation.  
      








 




1.4

From and after the Closing Date, the Surviving Corporation shall be subject to
all the duties and liabilities of a corporation organized under the Nevada
Business Corporation Act and shall be liable and responsible for all the
liabilities and obligations of the Constituent Corporations. The rights of the
creditors of the Constituent Corporations, or of any person dealing with such
corporations, or any liens upon the property of such corporations, shall not be
impaired by this merger, and any claim existing or action or proceeding pending
by or against either of such corporations may be prosecuted to judgment as if
this merger had not taken place, or the Surviving Corporation may be proceeded
against or substituted in place of the Merging Corporation. Except as otherwise
specifically provided to the contrary herein, the identity, existence, purposes,
powers, franchises, rights immunities and liabilities of the Surviving
Corporation shall continue unaffected and unimpaired by the merger.
     

ARTICLE II

TERMS AND CONDITIONS OF THE MERGER


The terms and conditions of the merger shall be as follows:
     

2.1

 The merger shall become effective on or before April 30, 2013, or such other
date as the parties mutually agree or upon such date as Articles of Merger are
filed in the State of Nevada, pursuant to Nevada Revised Statutes 92.A Section
100 et seq.  The date of such effectiveness is referred to in this Agreement as
the “Closing Date.”  
      

2.2

Prior to the Closing Date, the Constituent Corporations shall take all such
action as shall be necessary or appropriate in order to effect the merger. If at
any time after the Closing Date, the Surviving Corporation shall determine that
any further conveyance, assignment or other documents or any further action is
necessary or desirable in order to vest in, or confirm to, the Surviving
Corporation full title to all of the property, assets, rights, privileges and
franchises of the Constituent Corporations, or either of them, the officers and
directors of the Constituent Corporations shall execute and deliver all such
instruments and take all such further actions as the Surviving Corporation may
determine to be necessary or desirable in order to vest in and confirm to the
Surviving Corporation title to and possession of all such property, assets,
rights, privileges, immunities and franchises, and otherwise to carry out the
purposes of this Agreement and Plan.


      

ARTICLE III

CHARTER AND BYLAWS; DIRECTORS AND OFFICERS


3.1

The Articles of Incorporation of High Plains, as in effect immediately prior to
the Closing Date, shall, after the merger, continue to be the Articles of
Incorporation of the Surviving Corporation until duly amended in accordance with
law, and no change to such Articles of Incorporation shall be effected by the
merger.
     





2

 




 




3.2

The Bylaws of High Plains, as in effect immediately prior to the Closing Date,
shall, after the merger, continue to be the Bylaws of the Surviving Corporation
until duly amended in accordance with law, and no change to such Bylaws shall be
effected by the merger.
     

3.3

The persons who are the Directors and officers of High Plains immediately prior
to the Closing Date shall, after the merger, continue as the Directors and
officers of the Surviving Corporation without change, to serve, subject to the
provisions of the Bylaws of the Surviving Corporation, until their successors
have been duly elected and qualified in accordance with the laws of the State of
Nevada and the Articles of Incorporation and Bylaws of the Surviving
Corporation.
     

ARTICLE IV

CONVERSION OF SHARES


4.1

 The Surviving Corporation presently has approximately __________________ shares
of $.0001 par value common stock (“High Plains Common”) issued and outstanding
after its 1 to 1,000 reverse split, which shares of High Plains Common are the
only outstanding shares of the Surviving Corporation.
     

4.2

The Merging Corporation presently has approximately __________________ shares of
no par value common stock (“Chama Common”) issued and outstanding which is owned
by the Shareholders of the Merging Corporation.  
        

4.3  

Except as otherwise provided in the following paragraph, at the Closing Date,
each issued and outstanding share of Chama Common shall be converted into one
(1) share of High Plains Common.




4.4.  

As a term and condition of the Merger, High Plains assumes the obligation owed
by Chama to each former shareholder of RWM Resources, Inc (“RWM”) who are each
owed $4.00 per share of RWM common stock previously owned by such shareholders.
 The amounts due such former RWM shareholders shall be due and payable on
December 1, 2013 and shall thereafter draw interest at the rate of 4% per annum
until paid, with interest only payable monthly on the first day of each month
beginning January 1, 2014.  Further, beginning December 1, 2014, the amount owed
to each former RWM shareholder shall be amortized at 4% interest over a sixty
(60) month period with the first such amortized payment to each such former RWM
shareholder occurring on December 1, 2014 and subsequent payments on the first
day of each month thereafter; If payment to any former RWM shareholder is not
made within forty-five (45) days after the date such payment is due as described
above, the amount then owed to each former RWM shareholder, including principal
and accrued interest, shall immediately become due and payable and the rate of
interest on these obligations shall increase to twelve percent (12%) beginning
on said forty-fifth (45th) day.  High Plains agrees to pay all reasonable costs
of collection for any former RWM shareholder, whether pre judgment or post
judgment, including court costs and reasonable attorneys' fees.  The





3

 




 




amount owed to each former RWM shareholder is shown in Exhibit A attached hereto
and incorporated herein.

ARTICLE V

MISCELLANEOUS


5.1

This Agreement constitutes the complete and exclusive agreement of the parties
regarding the subject matter of this Agreement. No representation, statement,
condition or warranty not contained in this Agreement shall be binding on
Parties or have any force or effect whatsoever.  




5.2

This Agreement shall be binding on, and inure to the benefit of, the Parties and
their respective heirs, personal and legal representatives, executors,
administrators, successors and assigns.

5.3

All headings herein are inserted only for convenience and ease of reference and
are not to be considered in the construction or interpretation of any provision
of this Agreement.  All references in this Agreement to “Section” are references
to the Sections of this Agreement unless the context clearly indicates to the
contrary.

5.4  

This Agreement is governed by and shall be construed in accordance with the laws
of the State of Nevada, excluding any conflicts-of-laws rule or principle that
might refer the governance or the construction of this Agreement to the law of
another jurisdiction.

5.5  

Should any provision of this Agreement be held to be void and unenforceable, the
remaining provisions shall remain in full force and effect, to be read and
construed as if the void or unenforceable provisions were deleted.  If any term
of this Agreement is held to be overly broad or unacceptable in scope or
duration, such term shall be adjusted as minimally as necessary so as to be
legally acceptable and shall be construed as originally so drafted.

5.6

The parties agree that irreparable damage will result if this Agreement is not
performed in accordance with its terms, and the Parties agree that any damages
available at law for a breach of this Agreement would not be an adequate remedy.
 Therefore, the provisions hereof and the obligations of the Parties hereunder
shall be enforceable in a court of equity, or other tribunal with jurisdiction,
by a decree of specific performance, and appropriate injunctive relief may be
applied for an granted in connection therewith.  Such remedies and all other
remedies provided for in this Agreement shall, however, be cumulative and not
exclusive and shall be in addition to any other remedies that a Party may have
under this Agreement, at law or in equity. The remedies under this Agreement are
cumulative and shall not exclude any other remedies to which any person may be
lawfully entitled.

5.7

 Each Party agrees to execute and deliver such additional documents and
instruments and to perform such additional acts as may be necessary or
appropriate to effectuate, carry out and





4

 




 




perform all of the terms, provisions, and conditions of this Agreement and the
transactions contemplated hereby.

5.8

This Agreement may be executed in any number of counterparts with the same
effect as if all signatories had signed the same document.  All counterparts
shall be construed together and constitute the same instrument.

5.9

In the event that any dispute between the among the Parties should result in
litigation or arbitration, the prevailing party(ies) in such dispute shall
recover from the non-prevailing party(ies) all reasonable fees, costs and
expenses of enforcing any right of the prevailing party, including without
limitation, reasonable attorneys’ fees and expenses, all of which shall be
deemed to have accrued upon the commencement of such action and shall be paid
whether or not such action is prosecuted to judgment.  Any judgment or order
entered in such action shall contain a specific provision providing for the
recovery of attorney fees and costs incurred in enforcing such judgment and an
award of prejudgment interest from the date of the breach at the maximum rate of
interest allowed by law.  For the purposes of this Section:  (a) attorney fees
shall include, without limitation, fees incurred in the following:
 (1) postjudgment motions; (2) contempt proceedings; (3) garnishment, levy, and
debtor and third party examinations; (4) discovery; and (5) bankruptcy
litigation and (b) prevailing party shall mean the party who is determined in
the proceeding to have prevailed or who prevails by dismissal, default or
otherwise.

5.10

This Agreement shall be construed under the laws of the State of Nevada
applicable to contracts wholly made and to be wholly performed in such State.
 Any disputes regarding this Agreement or the parties’ rights and obligations
under this Agreement will be submitted to binding arbitration before a single
arbitrator selected in accordance with the rules of Commercial Arbitration of
the American Arbitration Association (“AAA”) and conducted in accordance with
the AAA’s rules of Commercial Arbitration as modified by this Section 5.11 and
applying Colorado law.  The arbitration proceedings shall be conducted in
Denver, Colorado.  The arbitrator shall be an attorney at law licensed by the
State of Colorado.  The arbitrator rendering judgment upon disputes between
parties shall, after reaching a decision, prepare and distribute to the parties
a writing describing the findings of fact and conclusions of law relevant to
such decision and any award and setting forth the reasons for the giving or
denial of any requested relief.  If neither party files a notice of appeal
within 10 days of the decision being issued by the Arbitrator, the decision and
any award made by the arbitrator shall be final and binding and not subject to
judicial review.  Any judgment may be entered by any state district court of
Denver, Colorado, or by any other court having jurisdiction over the parties.




                  [signatures on next page]








5

 




 







IN WITNESS WHEREOF, this Agreement and Plan has been signed by the duly
authorized officers of the Constituent Corporations pursuant to the
authorization by the Board of Directors and Shareholders of the Constituent
Corporations, all as of the day and year first above written.      

  

Chama Technologaes Inc.

  







By: _______________________________

  

      Ed Presley, President

 

 

 

ATTEST:

 

 




______________________________________

 

Regina Mitchell, Secretary

 

  

High Plains Gas, Inc.

  







By: ________________________________

  

      Ed Presley, President

 

 

ATTEST:

 

 

______________________________________

 

Regina Mitchell, Assistant Secretary

 






















Arnie\HIGH PLAINS MERGER.rtf























6

 




 










EXHIBIT “A”




SHAREHOLDER

AMOUNT OWED

Robert W. Mitchell

$1,285,716

Arnold P. Guttenberg

$1,028,572

Boyd McMaster

$514,284

Gary Mitchell

$257,144

Gerald Luken

$514,284

Richard Shupick

$400,000








7

 


